DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

 Allowable Subject Matter
Claims 1, 4, 8-9, 11-12, 15-18, 21-23, 25-28 and 30-33 are allowed.

The following is an examiner’s statement of reasons for allowance: The Examiner has considered the claim amendments and performed a search of available Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with any other reference the limitations found in cancelled claim 2 (which was previously objected to in a prior office action) in combination with all the other limitations of the independent parent claim resulting in the communication of one or more of: received the first layers of the first data including receiving a PUSCH uplink grant transmitted over a PDCCH and indicating the same number of uplink beams as the plurality of downlink beams, traffic patterns of a wireless network, volumes of data being communicated within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467